Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 2 is objected to.  Applicants should amend the limitation “(iv) –CF2CF2CF2CF2O-; -(CF2)j-CFZ-O-” to “(iv) –CF2CF2CF2CF2O-; and (v) -(CF2)j-CFZ-O-”.  Additionally, the limitation “O to 3” should be amended to --0 to 3--.  Last, the limitation “-O-R(f-a)-T” should be amended to “-O-R(f-a)-T-”.
	Claim 3 is objected to.  The limitation “(Rf-I)” prior to the formula should be deleted, or Applicants should amend “complies with the following formula” to --complies with formula (Rf-I)-- for better clarity.
	Claim 5 is objected to.  The limitation “selected from the group comprising: halogen” should be amended to --selected from the group consisting of halogen--.  Additionally, the limitation “carbon atoms; aliphatic” should be amended to --carbon atoms and aliphatic--.  
Claim 19 is objected to.  The limitation “and optionally further ingredients” is not necessary as claim 19 is written using the open-ended transitional phrase comprising, which does not limit the claim to only recited ingredients.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 101 and 35 U.S.C. 112(b).  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(B) (Ex parte Erlich, 3, USPQ2d, 1011 (Bd. Pat. App. & Inter. 1986)].  Other decisions suggest that a more appropriate basis for this type of rejection is 35 U.S.C. 101.  In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: “The use of a high carbon austenitic iron allow having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction.”  In Clinica Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but it was not a proper process claim under 35 U.S.C. 101: “The use of a sustained release therapeutic agent in the body as ephedrine adsorbed upon polystyrene sulfonic acid.”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitsuhashi et al. (US 2019/0002635).  
Claim 1: Mitsuhashi et al. teaches the preparation of silane compounds containing perfluoro polyether groups which are used as surface treating agents.  The compounds adhere to formulae (1a) and (1b) as shown in the abstract of Mitsuhashi et al.  Synthesis example 3 teaches the preparation of perfluoropolyether group containing silane compound (C), which has the formula CF3O(CF2CF2O)20(CF2O)16CF2CH2OCH2CH2CH2CH2OCH2C(CH2OCH2CH2CH2Si(OMe)3)3, which has the structure: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
	The above structure can be described as a polymer [polymer P] comprising at least one (per)fluoropolyether chain [chain Rpf as shown above] and at least two chains [chains Re as shown above] which are bonded to opposite sides of chain Rpf.  The right chain Re above is comprised of a branched alkyl chain.  This branched alkyl chain is interrupted by three oxygen atoms and three alkoxysilane groups.  As such, compound (C) as prepared in synthesis example 3 of Mitsuhashi et al. anticipates all of the limitations regarding Applicants polymer of claim 1.  
	Claim 2: The chain Rpf in the compound shown above can be rewritten as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
As applied to the formula at the top of claim 2, variable X is equal to F, variable a is equal to 2, variable Rf is comprised of repeating units RO, with said repeating units RO being independently selected from (i) CFXO, wherein X is equal to F, and (ii) CFXCFXO, wherein X is equal to F, variable X’ is equal to F, and variable b is equal to 1, thereby anticipating claim 2.
	Claim 3: As applied to formula (Rf-I) of claim 3, variable X1 is equal to F, variable g1 is equal to 16, variables X2 and X3 are equal to F, variable g2 is equal to 19, variables g3 and g4 are both equal to zero.  The sum of variables g1 through g4 is equal to 35, which falls within the 2-300 range of claim 3 and two of g1, g2, g3, and g4 are different than zero, thereby anticipating claim 3.
	Claim 4: In the compound above, there are three groups (Si), thereby anticipating claim 4.
	Claim 5: The three groups (Si) in the compound shown above has the formula –Si(R1)(R2)(R3) where R1, R2, and R3 are all equal to methoxy groups, thereby anticipating claim 5.
	Claim 17: While claim 17 is rejected under 101/112(b) above as being a use claim, synthesis example 3 of Mitsuhashi et al. prepared a polymer P#2 which has three alkenyl groups which are reacted with trichlorosilane under Pt-mediated hydrosilylation followed by reaction with methanol to afford a polymer satisfying claim 1.  As such, synthesis example 3 satisfies claim 17.
	Claim 19: Example 1 of Mitsuhashi et al. teaches preparing a coating composition which is comprised of compound (C) prepared in synthesis example 3 and a solvent (hydrofluoroether) to prepare surface treating agent 1.  The composition prepared in example 1 is a composition C comprising a polymer P according to claim 1 and a solvent, thereby anticipating claim 19.
	Claim 20: Example 1 of Mitsuhashi et al. teaches the application of surface treating agent 1 onto glass substrate, which is a method anticipating claim 20.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (WO 2014/077155).  The English language equivalent, US 2016/0289488, is relied upon for citation purposes.
Synthesis example 1 of Yoshida et al. teaches the structure PFPECH2OCH2CH2OCH=CH2 which is a polymer having two chain ends.  The PFPE is a perfluoropolyether having a molecular weight of 4,000.  At one chain end is the group CH2OCH2CH2OCH=CH2 which is a linear alkyl chain interrupted by two oxygen atoms, with one of the oxygen atoms being part of one vinyl ether group, thereby anticipating the limitations of claim 16. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert S Loewe/Primary Examiner, Art Unit 1766